Exhibit PRIVILEGED AND CONFIDENTIAL NOTE REPURCHASE AGREEMENT by and between DYNEGY HOLDINGS INC. and the Party Signatory Hereto Dated as of December 11, 2009 THIS NOTE REPURCHASE AGREEMENT (this “Agreement”) is dated effective as of December 11, 2009, by and between Dynegy Holdings Inc., a Delaware corporation (the “Company”), and the parties signatory hereto (collectively, the “Holder”). RECITALS WHEREAS, as of the date hereof, the Holder owns and holds the principal amounts identified on Schedule I hereto of the Company’s 6.875% Senior Notes due 2011, CUSIP 26816LAD4 (the “2011 Notes”), and the Company’s 8.750% Senior Notes due 2012, CUSIP 26816LAG7 (the “2012 Notes” and, together with the 2011 Notes, the “Notes”); WHEREAS, the Company desires to purchase, and the Holder desires to sell, the Notes on the terms set forth herein (the “Repurchase”); and WHEREAS, the Company also desires to obtain the consent of the Holder prior to consummating the Repurchase, and the Holder is willing to grant such consent, to certain amendments to the indenture for each series of Notes as specified on Schedule II hereto (collectively, the “Amendments”). AGREEMENT In consideration of the mutual covenants and agreements contained in this Agreement, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the parties hereby agree as follows: ARTICLE I CONSENT Section 1.1Consent. The Company hereby agrees to pay (i) a consent fee of $50.00 in cash per $1,000 principal amount of the 2011 Notes and (ii) a consent fee of $30.00 in cash per $1,000 principal amount of the 2012 Notes (collectively, the “Consent Fees”) and the Holder hereby consents to the Amendments in exchange for the Consent Fees.
